The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on June 10, 2021, which may be
different from its entry on the record.




 IT IS SO ORDERED.

 Dated: June 10, 2021




                        IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DISTRICT

In re:                                                     )         Case No. 17-17361
                                                           )
RICHARD M. OSBORNE, Sr.,                                   )         Chapter 7
                                                           )
          Debtor.                                          )         Judge Arthur I. Harris
                                                           )

         ORDER GRANTING JOINT MOTION FOR APPROVAL OF COMPROMISE
              RESOLVING GD3 VENTURES I, LLC V. LOVICK APPEAL
                       AND RELATED PROPERTY SALE

          This matter is before the Court upon the Joint Motion for Approval of Compromise

Resolving GD3 Ventures I, LLC v. Lovick Appeal and Related Property Sale (the “Motion”) [Doc.

1097] filed by Kari B. Coniglio (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of

Richard M. Osborne, Sr. (the “Debtor”), jointly with GD3 Ventures I, LLC (“GD3”) and Stephen

Lovick (“Lovick” and together with the Trustee and GD3, the “Parties”). The Trustee has served

a copy of the Motion and notice of the same upon the Office of the U.S. Trustee, counsel for the

Debtor, the Debtor, GD3, Lovick, and all creditors in compliance with Rule 2002 and 9019 as the

same have been modified pursuant to this Court’s Order Granting Motion for Order Pursuant to




17-17361-aih        Doc 1117        FILED 06/10/21             ENTERED 06/11/21 07:15:12                    Page 1 of 6
11 U.S.C. §§ 102(1) and 105(A) and Bankruptcy Rules 2002(M) and 9007 to Establish Noticing

Procedures [Doc. 125] and no objections or other responses have been presented to the Court

regarding the Motion and the relief requested therein. Thus, upon review it appears that Trustee’s

Motion is well taken.

       Accordingly, it is HEREBY ORDERED that:

       1.      The Motion is hereby GRANTED.

       2.      The proposed compromise set forth in the Motion, and as further set forth herein is

hereby approved.

       3.      Capitalized terms not otherwise defined herein shall have the meanings given to

them in the Motion.

       4.      On the 15th day following entry of this Order, provided no timely appeal of this

Order is filed, Lovick’s bid for the purchase of the Property is deemed withdrawn and Lovick shall

be fully released of all obligations to the Trustee and the estate under the Lovick Purchase

Agreement;

       5.      On the 15th day following entry of this Order, provided no timely appeal of this

Order is filed, or as soon thereafter as is practicable, the Title Company shall be authorized and

directed to disburse $10,000 of the Lovick Earnest Money to the Trustee, and to disburse the

remaining $72,000 of the Lovick Earnest Money to Lovick;

       6.      On the 15th day following entry of this Order, provided no timely appeal of this

Order is filed, the GD3 Purchase Agreement shall be fully reinstated as if never vacated, and the

Trustee shall be authorized and directed to close on the sale of the Property to GD3 within 30 days

thereafter, subject to the terms of the GD3 Purchase Agreement not otherwise modified by this

Order; and




17-17361-aih    Doc 1117      FILED 06/10/21      ENTERED 06/11/21 07:15:12            Page 2 of 6
       7.      On the 15th day following entry of this Order, provided no timely appeal of this

Order is filed, or within 5 days thereafter, GD3 shall dismiss the Appeal.

       8.      The Court shall retain jurisdiction to enforce and interpret this Order.

       IT IS SO ORDERED.

                                                   ###

SUBMITTED BY:


/s/ Marcel C. Duhamel
Marcel C. Duhamel, Esq (0062171)
Vorys, Sater, Seymour and Pease, LLP
Attorney for Kari B. Coniglio, Chapter 7 Trustee
200 Public Square, Ste 1400
Cleveland, OH 44114
Telephone: 216-479-6100
mcduhamel@vorys.com

/s/ Heather L. Moseman
Heather L. Moseman, Esq. (0076457)
MOSEMAN LAW OFFICE, LLC
Attorney for GD3 Ventures 1, LLC
8500 Station Street, Suite 210
Mentor, Ohio 44060
Telephone: 440-255-0832
heather@mosemanlaw.com

/s/ Joseph P. Szeman
Joseph P. Szeman (0064822)
Hennig, Szeman & Klammer Co., LPA
Attorney for GD3 Ventures 1, LLC
8500 Station Street, Ste 245
Mentor, OH 44060
Telephone: 440-290-7799
szeman@hsklawyers.com

/s/ Glenn E. Forbes
Glenn E. Forbes, Esq. (0005513)
FORBES LAW LLC
Attorney for Stephen Lovick
166 Main Street
Painesville, OH 44077
Telephone: 440-357-6211, x 128




17-17361-aih    Doc 1117      FILED 06/10/21       ENTERED 06/11/21 07:15:12              Page 3 of 6
gforbes@geflaw.net

COPIES TO:

      Patrick R. Akers prakers@vorys.com
      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, syackly@koehler.law
      Jeffrey W. Bieszczak jwbieszczak@vorys.com
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
      Kari B. Coniglio kbconiglio@vorys.com,
       mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Melody A. Dugic mgazda@hendersoncovington.com
      Marcel C. Duhamel mcduhamel@vorys.com, mdwalkuski@vorys.com
      Douglas M. Eppler deppler@walterhav.com
      Bryan J. Farkas bjfarkas@vorys.com,
       bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
      Matthew D. Fazekas mdfazekas@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Glenn E. Forbes bankruptcy@geflaw.net,
       gforbes@geflaw.net;r45233@notify.bestcase.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Marc P. Gertz mpgertz@gertzrosen.com, dmichna@gertzrosen.com
      Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
      Heather E. Heberlein hheberlein@porterwright.com, mvitou@porterwright.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Scott B. Lepene scott.lepene@thompsonhine.com,
       Christine.Broz@thompsonhine.com;ECFDocket@thompsonhine.com
      Jeffrey M. Levinson jml@jml-legal.com
      Matthew H. Matheney mmatheney@porterwright.com, cpeskar@porterwright.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Michael J. Moran mike@gibsonmoran.com,
       moranecf@gmail.com;r55982@notify.bestcase.com
      Heather L. Moseman heather@mosemanlaw.com




17-17361-aih   Doc 1117   FILED 06/10/21   ENTERED 06/11/21 07:15:12    Page 4 of 6
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@porterwright.com, cpeskar@porterwright.com
      Robin L. Stanley rstanley@peteribold.com,
       Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com
      Stephen G. Thomas steve@sgtlaw.net, kim@sgtlaw.net
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com
      Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo Leslie@Wargo-Law.com
      Karey Werner kewerner@vorys.com
      Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov

And to all the parties listed below via regular U.S. mail:

GD3 Ventures I, LLC
9124 Tyler Blvd.
Mentor, OH 44060-1881

Stephen Lovick
7080 Painesville Ravenna Road
Concord, OH 44077-8926

Heather L. Moseman, Esq.
MOSEMAN LAW OFFICE, LLC
8500 Station Street, Suite 210
Mentor, Ohio 44060




17-17361-aih     Doc 1117      FILED 06/10/21       ENTERED 06/11/21 07:15:12   Page 5 of 6
Joseph P. Szeman, Esq.
Hennig, Szeman & Klammer Co., LPA
8500 Station Street, Ste 245
Mentor, OH 44060
Glenn E. Forbes, Esq.
FORBES LAW LLC
166 Main Street
Painesville, OH 44077




17-17361-aih   Doc 1117   FILED 06/10/21   ENTERED 06/11/21 07:15:12   Page 6 of 6
